             In the United States Court of Federal Claims
                                          No. 21-1330

                                     (Filed: June 23, 2021)

                                              )
 PAUL MARK DE LA O, JR.,                      )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )
                                              )
 UNITED STATES,                               )
                                              )
                Defendant,                    )
                                              )
                                              )

                                   ORDER FOR DISMISSAL

        On April 30, 2021, plaintiff Paul Mark De La O, Jr. filed an unsigned complaint in this
court listing two different addresses. See Compl., ECF No. 1. The court directed plaintiff to
cure the filing deficiencies in the complaint by May 31, 2021. See Order of May 10, 2021, ECF
No. 5. Pending before the court is defendant’s motion to stay the deadline to respond to
plaintiff’s complaint until the court determines whether the complaint should be dismissed
pursuant to its Order of May 10, 2021. See ECF No. 8.

       Plaintiff has failed to cure the deficiencies in the complaint, and the time to do so has
passed. Therefore, plaintiff’s complaint is DISMISSED pursuant to Rule 41(b) of the Rules of
the United States Court of Federal Claims for failure to comply with the court’s order.
Defendant’s motion to stay is DENIED as moot. The clerk shall enter judgment accordingly.

       No costs.

       It is so ORDERED.

                                                    s/ Charles F. Lettow
                                                    Charles F. Lettow
                                                    Senior Judge
